Citation Nr: 0004123	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's PTSD is characterized by memory problems such 
as forgetting names, directions and recent events;  social 
impairment;  depressed mood;  anxiety;   and chronic sleep 
impairment.  VA examinations indicate that his routine 
behavior, judgment, thinking, self-care, speech and 
conversation are generally fair, satisfactory, normal, or 
good.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Notes of VA counseling from January 1997 to September 1997 
reflect assessments of PTSD;  nightmares and memories quite 
troubling;  difficulty sleeping;  anxiety from memories;  and 
feelings of helplessness, fear and frustration.

During a June 1997 VA examination, the veteran stated that he 
slept a maximum of three to four hours a night.  He said he 
dreamt about war every night and woke up scared to death.  He 
said he was short-tempered.  He indicated he could not do 
anything for fun.  He said he thought about the war all the 
time and didn't like to talk about it.  He said he could not 
be around people.  Upon mental status examination, the 
veteran made good eye contact and had no expressive 
mannerisms.  He was pleasant to talk to and his affect was 
slightly constricted and his mood mildly depressed and 
anxious.  He was alert, oriented times three and had intact 
memory to immediate, recent and remote events, and appeared 
to have mild difficulty  with attention and concentration.  
He was in touch with reality and had no delusions.  He denied 
having any obsessive thinking, but reported having intrusive 
thoughts about his war experience.  He denied having any 
suicidal or homicidal ideations.  His general intellect 
appeared to be average.  He had good insight into his 
problems and had good judgment.  Speech was clear and 
coherent.  He had no blocking, no flight of ideas and no 
loosening of associations.  He also had no tangentiality and 
no circumstantiality.  He denied having any auditory or 
visual hallucinations and had no illusions.  The examiner's 
psychiatric impression was PTSD, delayed onset, mild, 
chronic.  Current global assessment of functioning was 
evaluated as 60.  The examiner concluded that based on the 
veteran's claims file and his current symptoms, the veteran 
had PTSD of mild severity.

During a January 1998 VA examination, the veteran complained 
of bad nightmares, and pain in his legs which prevented him 
from sleeping.  He was noted to have had 

no hospitalizations for mental disorders.  The veteran 
indicated he received group counseling every two weeks for 
PTSD.  Upon mental status examination, the veteran was 
appropriately dressed.  He stated he had become confused over 
the past two months about directions, and mentioned a wrong 
turn he had taken.  He was oriented times three.  His 
judgment, reasoning, and insight were fair.  His fund of 
knowledge was adequate.  There was no agitation or 
psychomotor retardation present.  There was subjective and 
objective evidence of depression.  He wondered why he had to 
go through so much pain and hurt when he did the best that he 
could, but indicated he never thought about suicide.  There 
was no psychotic change in affect.  There was no evidence of 
a manic state.  There was no evidence of psychotic 
depression.  The global assessment of functioning was 
evaluated as 60.  The examiner's diagnosis was PTSD, chronic.

During the veteran's March 1998 RO hearing, the veteran noted 
three medications he was taking for PTSD.  He said he 
couldn't tell if they were helping him.  He said that he had 
frequent nightmares of three or four battles he helped fight 
during World War II.  He said he slept two to four hours per 
night.  He said he had difficulty relaxing and problems with 
anger.  He said he had problems remembering names.  He said 
he went to church every Sunday.  He said he made small garden 
seats as a hobby.   He said he retired at age 55 rather than 
65 from his job at a chemical plant because of memory 
problems and problems getting along with people.  

VA pharmacy outpatient notes of counseling in August 1998 
note that the veteran was concerned about problems with his 
memory, such as forgetting names, especially in light of a 
February 1998 stroke.  The counselor reassured the veteran 
that his brain was working well and that he probably became 
anxious at times, which affected his memory, but that this 
was transient.  It was also noted that the veteran and his 
wife became embarrassed when the veteran lost control of his 
anger with the referees at high school football games.  The 
impression was agitated depression with features of PTSD;  
and memory deficit probably due to anxiety.


In a December 1998 letter from William Reid, M.D., the 
physician wrote that he saw the veteran in December 1998 for 
the purpose of a psychiatric examination.  The veteran's 
symptoms included chronic severe anxiety;  flashbacks and 
"bad dreams" - these flashbacks and bad dreams concerned 
his combat in the Pacific, with the veterans stating "I can 
still smell all the dead bodies";  severe insomnia;  
depression;  inability to tolerate crowds or noises;  and 
extreme periods of irritability - "for no reason at all."

According to Dr. Reid, on mental status examination, the 
veteran was neatly groomed, wearing a baseball cap and 
overalls.  His speech was somewhat hesitant but coherent and 
relevant.  He was extremely anxious and walked with a limp, 
which was according to the veteran due weakness in his left 
leg.  Orientation was intact in all spheres.  Memory was 
satisfactory.  There was definite impairment of concentration 
and attention span.  No psychotic symptoms were elicited.  
General intelligence was average by cursory examination.  Dr. 
Reid's diagnostic impression was PTSD, chronic, severe.  The 
physician felt the veteran was definitely disabled.  He 
described the veteran's prognosis as poor, and recommended 
that the veteran continue his counseling and medications.   

In a January 1999 letter, a professional counselor who had 
treated the veteran wrote that the veteran continued to have 
vivid nightmares of war trauma.  The veteran awakened from 
dreams and was unable to relax enough to go back to sleep.  
He startled easily, and reported that fireworks and other 
noises that sounded like or reminded him of gunfire or 
artillery bothered him. He did not like being around large 
crowds, as he was unable to relax.  He was always 
hypervigilant.  He was on edge, anxious, and unable to relax.  
These symptoms were diagnosed as PTSD.  According to the 
counselor, these symptoms were quite severe and limiting to 
the veteran.  The veteran's intrusive thoughts and nightmares 
were noted to be daily reminders of the traumas incurred in 
World War II.  The counselor opined that these daily 
reminders placed the veteran under a great deal of strain and 
pressure.  This constant strain placed the veteran at a 
disadvantage socially, and limited his ability to cope with 
other life stressors.  The counselor stated that treatment 
would be long term and that the prognosis was guarded.

Assessments during counseling from December 1997 to February 
1998 included PTSD, intrusive thoughts, nightmares, sleep 
disorder, anxiety, and feeling as if war events were 
happening now. 

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is, and has been, more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to these 
issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the veteran's PTSD, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court held that when assigning an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance, is 
not applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions and recent events).  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

In the present case, the Board finds that VA examinations and 
records of treatment show the veteran's PTSD to have been at 
approximately the same level of symptomatology throughout the 
pendency of the veteran's claim.  The general chronic 
symptoms over time appear to be lack of sleep, nightmares, 
social impairment (such as not wanting to be in crowds or 
having problems with anger at 

baseball games), depressed mood, intrusive thoughts, anxiety, 
intermittent memory impairment, and moments of anger.  
Because the disability picture has remained relatively 
constant throughout the pendency of the veteran's claim, the 
Board finds that this is not a case where "staged" ratings 
would be appropriate.

The Board finds that the severity of the veteran's PTSD is 
better approximated by the criteria for a rating of 30 
percent rather than 50 percent.  The veteran has had memory 
problems, but they are the sort of memory problems described 
in the criteria for a rating of 30 percent - forgetting 
names, directions and recent events - rather than the more 
serious memory impairment described in the criteria for a 
rating of 50 percent.  The veteran has social impairment, 
depressed mood, anxiety, and chronic sleep impairment, all of 
which are explicit criteria for a 30 percent rating.  VA 
examinations indicate that his routine behavior, self-care 
and conversation are generally normal, again falling squarely 
within the explicit criteria for a 30 percent rating.

The criteria for a 50 percent rating are not met because the 
veteran does not have more serious memory impairment, or 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  Objective 
examination has been negative for these symptoms.  The 
veteran's insight, judgment and thinking have been variously 
described as fair, average, satisfactory or good.  Some of 
the veteran's symptoms could plausibly be described as 
disturbances of motivation and mood or difficulty 
establishing and maintaining effective work and social 
relationships, but, in the Board's view these aspects of the 
veteran's disability are better described by the criteria for 
a rating of 30 percent, which include social impairment, 
anxiety, and depressed mood.

The Board acknowledges that the writings of one of the 
veteran's counselors and of Dr. Reid describe the veteran's 
symptoms as "severe," but finds that the specific 

symptoms described by these individuals, as characterized 
above, better approximate the criteria for a 30 percent 
rather than a 50 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 30 percent for PTSD, and the claim is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

